Opinion issued July 14, 2011.

In The
Court of
Appeals
For The
First District
of Texas
————————————
NO. 01-10-00970-CV
———————————
Ronald Ervin Ping II a/k/a Ronald Ervin Ping, Appellant
V.
Department
of Family and Protective Services, Appellee

 

 
On Appeal from the 313th District Court
Harris County, Texas

Trial Court Case No. 0903916J
 

 
MEMORANDUM OPINION
          Appellant,
Ronald Ervin Ping II a/k/a Ronald Ervin Ping, has neither established indigence
nor paid nor made arrangements to pay the appellate filing fee or the fee for
preparing the clerk’s record.  See Tex.
R. App. P. 20.1 (listing requirements for establishing indigence), 37.3
(allowing dismissal of appeal if no clerk’s record filed due to appellant’s
fault).  After being notified that this appeal
was subject to dismissal, appellant did not adequately respond.  See Tex. R. App. P. 42.3 (allowing
involuntary dismissal).
          We
dismiss the appeal for want of prosecution. 
All pending motions are dismissed as moot.
PER CURIAM
 
Panel
consists of Chief Justice Radack and Justices Keyes and Higley.